Filed 8/21/20 Salarkia v. Faghihi CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 SHAHRZAD SALARKIA,                                                   B296826

           Plaintiff and Respondent,                                  (Los Angeles County
                                                                      Super. Ct. No. 18STFL09867)
           v.

 JONAS FAGHIHI,

           Defendant and Appellant.


     APPEAL from orders of the Superior Court of Los Angeles
County, Mark Juhas, Judge. Affirmed.
     LA Law, Inc., and Fari Bari Nejadpour for Defendant and
Appellant.
     Law Office of Corey Evan Parker, Corey Evan Parker; The
Appellate Law Firm and Berangere Allen-Blaine for Plaintiff and
Respondent.
                 ____________________________
      The Domestic Violence Prevention Act (DVPA) (Fam. Code1
§ 6200 et seq.) authorizes a court to issue a protective order to
prevent a recurrence of domestic violence. (Conness v. Satram
(2004) 122 Cal. App. 4th 197, 200.) The DVPA broadly defines
abuse to include not only acts causing bodily injury, but also acts
placing a person in apprehension of injury, harassment, and
disturbing a domestic partner’s peace. (§§ 6203, subd. (a) & 6320,
subd. (a); Phillips v. Campbell (2016) 2 Cal. App. 5th 844, 852; see
also In re Marriage of Nadkarni (2009) 173 Cal. App. 4th 1483,
1494.)
      Jonas Faghihi and Shahrzad Salarkia were married for
20 years and have two children, an adult daughter, T.F. and a
minor son. The family court issued a permanent restraining
order protecting Salarkia from Faghihi and, at the same time,
denied Faghihi’s application for a restraining order, finding his
testimony lacked credibility. The family court also indicated that
Faghihi’s application for a temporary restraining order protecting
himself and the couple’s children was based on fabricated
evidence and constituted an additional example of domestic
violence.
      Faghihi challenges the restraining order protecting
Salarkia and the denial of a restraining order to protect him.
Faghihi argues that no substantial evidence supported a
restraining order protecting Salarkia. Faghihi fails to summarize
the evidence in the light most favorable to the order as our
standard of review requires. Applying the correct standard, we
conclude the record reveals substantial evidence that Faghihi



      1   Undesignated statutory citations are to the Family Code.




                                    2
physically abused his wife over the course of their marriage as
Salarkia and their daughter T.F., testified.
       Ignoring the family court’s credibility findings, Faghihi
argues that as a matter of law, the family court was required to
issue a restraining order protecting him from Salarkia. Because
the family court discredited Faghihi’s testimony that he was
abused, no evidence supported his request for a restraining order,
and the family court properly denied it.
       Finally, Faghihi argues that the family court erred in
applying the wrong standard in issuing a restraining order
because the family court found that Faghihi’s abuse of the legal
process constituted domestic violence. Faghihi cites no legal
support for his contention. The case law uniformly supports the
conclusion that physical abuse is not required to support a
domestic violence restraining order. (In re Marriage of Nadkarni,
supra, 173 Cal.App.4th at p. 1496.) Faghihi does not argue, and
no reasonable person could argue that Faghihi did not disturb his
wife’s peace when he caused her arrest, forced her out of the
family home, and prevented her from seeing her children based
on what the family court found was a fabricated story.
Disruption of a person’s peace is a ground for a domestic
violence restraining order. (§§ 6203, subd. (a) & 6320, subd. (a);
Phillips v. Campbell, supra, 2 Cal.App.5th at p. 852; see also
In re Marriage of Nadkarni, at p. 1494.) Even if arguendo the
family court applied the incorrect standard, Faghihi
demonstrates no prejudice. The incidents of physical abuse over
the couple’s marriage supported the restraining order protecting
Salarkia.
       Faghihi relies solely on evidence the family court
discredited and ignores the evidence supporting the family court’s




                                   3
orders. Accordingly, we affirm the domestic violence restraining
order protecting Salarkia and affirm the denial of a restraining
order protecting Faghihi.

                        BACKGROUND
      Apparently, both Salarkia and Faghihi applied for
permanent restraining orders; those applications are not included
in the record. Over three days, the family court heard testimony
concerning Salarkia and Faghihi’s applications for permanent
restraining orders. Both claimed that the other was abusive. At
the conclusion of the three-day trial, the court made express
credibility determinations, described in more detail below.

1.    Faghihi’s Testimony
       The italicized testimony indicates testimony expressly
discredited by the family court.
       Faghihi and Salarkia were married for 20 years. On
July 13, 2018, Faghihi received a text from his girlfriend, and
when Salarkia saw the text early in the next morning, Salarkia
became angry. Salarkia threatened to kill Faghihi. Salarkia hid
Faghihi’s phone in their daughter’s bedroom. Faghihi eventually
found his phone under his daughter’s bed.
       Later that day, Faghihi and his girlfriend went to a
restaurant for lunch. Salarkia and her niece followed Faghihi to
the restaurant, and Salarkia confronted Faghihi’s girlfriend.
Salarkia told Faghihi not to come home because she was “ ‘going
to get you killed.’ ” (Italics added.) Faghihi was afraid. Faghihi
did not spend the night in the family home, but instead stayed at
a friend’s house.
       On July 15, 2018, Faghihi went to the family home at about
11 a.m. “As soon as I came back to the house to get my clothes, I




                                   4
saw her in the kitchen with a pair of gloves, latex gloves, blue.”
Salarkia held a knife and threatened to kill Faghihi. Salarkia
said, “I’m going to kill you, kill the kids, and kill myself.” Holding
a kitchen knife, Salarkia said, “You mother fucker. I’m going
to . . . cut your balls, your penis. I’m going to . . . kill you, kill the
kids, kill myself.” (Italics added.) Salarkia approached Faghihi
with the knife. Faghihi feared for his safety.
         Faghihi initially testified that he called 911 and then went
into a room in the house. During cross examination, Faghihi
testified that he went into a guesthouse. Faghihi testified that
when Salarkia came after him he was in the guesthouse. The
court discredited the testimony that Faghihi went to the
guesthouse because a tenant was living in the guesthouse at that
time.
         Salarkia’s counsel impeached Faghihi concerning his
testimony that Faghihi threatened to kill him. For example,
when counsel asked Salarkia why he went to the house on July
15, Faghihi testified that he “didn’t take it [Salarkia’s threat]
that seriously.” During cross-examination, Faghihi testified that
Salarkia called the police before threatening him with a knife.
When counsel asked “so to believe your story, we’d have to believe
that she called the police, knew that they were on the way, and
then decided to grab a knife and threaten you with it,” Faghihi
responded, “You can ask this question from her.”
         During cross-examination, Faghihi acknowledged that he
told his children that Salarkia was going to call the police on him
so he called first.

2.    Salarkia’s Testimony
     Salarkia testified that over the course of her long-term
marriage, Faghihi slapped her, hit her, and pushed her multiple



                                       5
times. Once Faghihi pushed her down the stairs. Salarkia
described Faghihi as controlling and “very physically abusive.”
       On July 14, 2018—the day before she applied for a
restraining order—Faghihi grabbed her neck and told her,
“ ‘You’re dealing with the wrong person.’ ” Salarkia thought
Faghihi was strangling her.
       The next day, Salarkia located Faghihi from a shared
application on their cell phones and went to the restaurant where
Faghihi and his girlfriend were eating lunch. After Salarkia left
the restaurant, Faghihi told Salarkia, “ ‘You know, you’re dealing
with the wrong person.’ ” Salarkia went to the police station and
filed a report. She told the officer that Faghihi “always” abused
her and hit her the night before. Officers told her she could not
get a restraining order because it was the weekend.
       On July 15, 2018, Faghihi returned to the family home, and
Salarkia asked him to leave. Salarkia told Faghihi that she
reported him to the police, and Faghihi responded angrily.
Faghihi refused to leave. Salarkia called 911. Salarkia told the
911 operator that her husband had hit her two days earlier and
she was afraid he would hit her again. Salarkia wanted to avoid
Faghihi hitting her and wanted to avoid the children seeing
Faghihi’s abusive conduct.
       Faghihi told Salarkia, “Let’s see who is going to go to jail.
You made the wrong call.” Salarkia left the house and waited for
police outside. Faghihi followed her outside.
       Salarkia testified that she did not retrieve a kitchen knife.
Salarkia did not threaten Faghihi with a knife. Salarkia did not
put on latex gloves. Salarkia heard Faghihi tell the police
Salarkia had a knife. Salarkia testified, “I think he set me up.”
Officers told Salarkia that she was arrested because she had a




                                    6
knife and attacked Faghihi. Salarkia testified that no criminal
charges ensued.
       Salarkia testified that Faghihi did not go into the
guesthouse because a tenant was living there. The tenant was
Salarkia’s best friend.
       When officers arrived after her 911 called, Faghihi lied to
officers causing Salarkia to be arrested and preventing Salarkia
from seeing her children. A criminal restraining order issued
protecting Faghihi from Salarkia. It was undisputed that
Faghihi extended the restraining order, and that the restraining
order granted him exclusive possession of the family home.
Salarkia told the court, “I have lost basically everything.” She
purchased two mattresses. Faghihi changed the locks so
Salarkia could not enter the house.
       T.F. testified that she observed Faghihi throw Salarkia
down the stairs. T.F. observed Faghihi hit Salarkia. T.F.
observed Faghihi push Salarkia. T.F. testified that on
July 14, 2018 at about 2:30 a.m. Salarkia told T.F. that Faghihi
hit Salarkia.
       On July 15, 2018, a tenant lived in her parent’s guesthouse.
T.F. testified that she observed her parents’ interactions from
outside the house. T.F. testified that Faghihi did not enter the
guesthouse. T.F. observed Salarkia stay outside the house and
Faghihi “kept going in and out of the house.” T.F. did not observe
Salarkia put on a latex glove.
       T.F. testified that after her mother was arrested, she asked
Faghihi why he included her as a protected person on the
restraining order. Faghihi did not respond that Salarkia
threatened him with a knife. Faghihi never said that Salarkia
threatened to kill him, T.F., or her brother with a knife.




                                    7
      T.F. testified that Salarkia did not have much furniture
since she moved out of the family home. When T.F. stayed with
Salarkia, they shared a bed.

3.    Officer Raul Hernandez
       On July 15, 2018, Officer Hernandez responded to a 911
call from Salarkia and a subsequent 911 call from Faghihi.
Salarkia did not report on that day—July 15, 2018—that Faghihi
touched her in any way, but reported that two days earlier,
Faghihi assaulted her.
       Faghihi had no injuries on July 15, 2018. Based on
statements from Faghihi, Officer Hernandez arrested Salarkia
for criminal threats. Another officer transported Salarkia to
county jail. Officer Hernandez issued an emergency protective
order to protect Faghihi from Salarkia.

4.    Family Court’s Findings and Orders
       The court indicated that Faghihi was the aggressor. The
court stated, “I don’t find it credible at all that she threatened to
cut—to physically attack him, to cut off his penis and his
testicles.” The court also discredited Faghihi’s testimony that
Salarkia “put[s] on a surgical glove, grabs the knife” and
threatened Faghihi. The court concluded, “That story makes no
sense to me. So I don’t find that story credible.” The court
indicated that “I don’t believe it went down the way he said it
went down.” The court found T.F. very credible and concluded
that T.F.’s testimony further discredited Faghihi.
       The court further stated that Faghihi’s fabrication of a
story about domestic violence and obtaining a restraining order
against Salarkia based on that fabricated story constituted
domestic violence. The court stated that Faghihi’s “misuse of the




                                     8
court system is domestic violence.” Faghihi’s conduct also caused
Salarkia to be arrested. Faghihi recognized that the children
were “very afraid of the mother going to go to jail, losing her
license.”
       The court granted Salarkia a restraining order for a period
of 5 years. The court denied Faghihi a restraining order. The
court ordered Faghihi to attend a 52-week batterer intervention
program. The court awarded Salarkia primary physical custody
of the minor child and permitted Faghihi visitation. On appeal
Faghihi does not challenge the child custody and visitation order.

                          DISCUSSION
      Faghihi argues that no substantial evidence supported the
family court’s decision to award Salarkia a restraining order.
Faghihi also appears to argue that the family court was required
to award him a restraining order because his request was
supported by substantial evidence.
      Section 6203 defines abuse as “intentionally or recklessly
caus[ing] or attempt[ing] to cause bodily injury,” “[s]exual
assault,” or placing a person in “reasonable apprehension of
imminent serious bodily injury . . . .” (§ 6203, subd. (a).)
Section 6203 also defines abuse as “engag[ing] in any behavior
that has been or could be enjoined pursuant to Section 6320.”
(§ 6203, subd. (a)(4).) Section 6320 authorizes the court to issue
an ex parte order “enjoining a party from molesting, attacking,
striking, stalking, threatening, sexually assaulting, battering,
credibly impersonating . . . harassing, telephoning, . . . destroying
personal property, contacting, either directly or indirectly, by
mail or otherwise, coming within a specified distance of, or
disturbing the peace of the other party, and, in the discretion of




                                     9
the court, on a showing of good cause, of other named family or
household members. (§ 6320, subd. (a), italics added.)

A.    Substantial Evidence Supported the Restraining
      Order Identifying Salarkia as the Protected Person
       “We review issuance of a protective order for abuse of
discretion, and the factual findings necessary to support the
protective order are reviewed for substantial evidence. [Citation.]
‘We resolve all conflicts in the evidence in favor of respondent,
the prevailing party, and indulge all legitimate and reasonable
inferences in favor of upholding the trial court’s findings.’ ”
(Parisi v. Mazzaferro (2016) 5 Cal. App. 5th 1219, 1226,
disapproved on another ground in Conservatorship of O.B. (2020)
9 Cal. 5th 989, 1003, fn. 7; see also Gonzalez v. Munoz (2007)
156 Cal. App. 4th 413, 420 [grant of protective order under the
DVPA reviewed for abuse of discretion].) Under the substantial
evidence standard, “[o]ur task ‘begins and ends with the
determination as to whether, on the entire record, there is
substantial evidence, contradicted or uncontradicted,’ ” that
supports the challenged order. (Garcia v. Myllyla (2019)
40 Cal. App. 5th 990, 1000.)
       Faghihi’s challenge to the sufficiency of the evidence to
support the restraining order protecting Salarkia is premised on
his claim that Salarkia’s testimony was not credible because it
was inconsistent. Faghihi’s argument ignores the appropriate
standard of review. This court does not reevaluate credibility.
Instead, this court resolves all conflicts in the evidence in favor
of respondent. (Parisi v. Mazzaferro, supra, 5 Cal.App.5th
at p. 1226.)
       There was substantial evidence in support of a restraining
order protecting Salarkia, which we now summarize. Faghihi



                                   10
hit, pushed and slapped Salarkia. Faghihi pushed Salarkia down
the stairs. Salarkia described Faghihi as controlling and “very
physically abusive.” On July 14, 2018, Faghihi grabbed
Salarkia’s neck, and she thought he was trying to strangle her.
T.F. corroborated Salarkia’s testimony that Faghihi engaged in
abusive conduct, having observed Faghihi push Salarkia down
the stairs and hit Salarkia. The testimony of one witness may
constitute substantial evidence (In re Marriage of Fregoso &
Hernadez (2016) 5 Cal. App. 5th 698, 703), and here multiple
witnesses testified as to Faghihi’s abuse. The fact that it was
undisputed that Faghihi did not physically abuse Salarkia on
July 15, 2018 does not undermine the numerous incidents of
abuse supporting the restraining order. He abused her on
multiple other occasions.

B.    No Credible Evidence Supported a Restraining
      Order Protecting Faghihi
       Faghihi argues that the family court was required to enter
a restraining order protecting him. When a court determines the
party with the burden of proof failed to carry that burden, an
appellate court may reverse the decision only if the evidence
compels a finding in favor of the appellant as a matter of law.
(Dreyer’s Grand Ice Cream, Inc. v. County of Kern (2013)
218 Cal. App. 4th 828, 838; Sonic Manufacturing Technologies,
Inc. v. AAE Systems, Inc. (2011) 196 Cal. App. 4th 456, 466.)
Under this standard, a finding is compelled only if the appellant’s
evidence was “ ‘ “(1) uncontradicted and unimpeached” and (2) “of
such a character and weight as to leave no room for a judicial
determination that it was insufficient to support a finding.” ’ ”
(Ibid, but see Gonzalez v. Munoz, supra, 156 Cal. App. 4th
11
at p. 420 [appellate court reviews the denial of a restraining
order for abuse of discretion].)
       In advancing his argument on appeal, Faghihi grossly
mischaracterizes the record, ignores the family court’s credibility
findings, and ignores the well established principle that a
trial court may discredit uncontested evidence. Faghihi’s entire
argument on the merits of his claim is as follows: “Appellant’s
testimony that Respondent threatened to castrate him [citation]
and to murder Appellant and the couple’s children [citation] was
unimpeached, uncontradicted and uncontested.”
       First, Faghihi ignores the family court’s credibility
findings. The family court rejected Faghihi’s testimony that
Salarkia threatened to castrate him and kill the couple’s
children. The family court found that Faghihi lacked credibility.
It is well established that the trier of fact is the exclusive judge
of credibility. (Oldenburg v. Sears, Roebuck & Co. (1957)
152 Cal. App. 2d 733, 742.)
       Second, Faghihi mischaracterizes the record. Faghihi’s
testimony was impeached, contradicted, and contested. His
testimony was impeached during cross-examination; it was
contradicted by Salarkia’s testimony and T.F.’s testimony, and it
was contested throughout the three-day trial. Faghihi’s entire
argument is irreconcilable with the record.
       Even if Faghihi could show that his testimony were
uncontested, uncontradicted and unimpeached, that showing
would not entitle him to a restraining order. Faghihi ignores the
bedrock principle that a trier of fact may discredit the testimony
of a witness even if it is uncontested. (LandWatch San Luis
Obispo County v. Cambria Community Services Dist. (2018)
25 Cal. App. 5th 638, 643; Palmieri v. State Personnel Bd. (2018)




                                    12
28 Cal. App. 5th 845, 857; Hicks v. Reis (1943) 21 Cal. 2d 654, 659–
660.) Here, the family court expressly discredited all of Faghihi’s
claims that Salarkia threatened or otherwise abused him.
Therefore, there was no basis to award Faghihi a restraining
order.

C.    Faghihi Fails to Show the Family Court Applied the
      Wrong Legal Standard
       Faghihi argues that the family court applied the wrong
standard when it issued a restraining order identifying Salarkia
as the protected person. Faghihi’s argument is as follows: “In
this case, the trial court invented the litigation-as-domestic-
violence standard, and even that court had to acknowledge that
no case or statute supports it. By fabricating a standard from
whole cloth, the trial court engaged in ‘whimsy’ and ‘uncontrolled
power’ that ‘transgresses the confines of the applicable principles
of law.’ Appellate courts call such action abuse of discretion, and
trial court’s abuse of discretion demands reversal.” Faghihi’s
argument is unpersuasive for numerous, independent reasons.

      1.    Faghihi forfeited the argument by failing to
            cite relevant legal authority
      Faghihi argues that the family court applied the wrong
standard but fails to identify the correct standard. Faghihi cites
no authority supporting his claim that the family court deviated
from the correct standard. He cites two cases—Gonzalez v.
Munoz, supra, 156 Cal. App. 4th 420 and City of Sacramento v.
Drew (1989) 207 Cal. App. 3d 1287, 1297 that are irrelevant to the
merits of his legal contention.
      In Gonzalez, Division Seven of this court considered
whether the court erred in failing to award a mother custody of a




                                   13
child during the pendency of a restraining order. (Gonzalez v.
Munoz, supra, 156 Cal.App.4th at p. 419.) The appellate court
did not consider whether filing frivolous litigation based on a
fabricated story could constitute domestic violence. City of
Sacramento v. Drew, supra, 207 Cal. App. 3d 1287, the other case
Faghihi cites, concerns an appeal from the denial of an award of
attorney fees under Code of Civil Procedure section 1021.5, which
governs attorney fees in an action for the enforcement of an
important right affecting the public interest. (Id. at p. 1292.) It
does not address an issue relevant to the merits of Faghihi claim.
       By failing to cite to legal authority in support of his
argument, Faghihi forfeited the argument. (Ewald v. Nationstar
Mortgage, LLC (2017) 13 Cal. App. 5th 947, 948 [see also cases
cited therein].) “Where a point is merely asserted by appellant’s
counsel without any argument of or authority for the proposition,
it is deemed to be without foundation and requires no discussion
by the reviewing court.” (Atchley v. City of Fresno (1984)
151 Cal. App. 3d 635, 647.)

      2.    Assuming Faghihi preserved the argument, his
            argument is inconsistent with the uniform case
            law
      We review de novo whether the family court applied the
correct standard to the issue of its discretion to grant Salarkia
a restraining order. (N.T. v. H.T. (2019) 34 Cal. App. 5th 595,
601–602.) A discretionary order based on an incorrect legal
assumption is subject to reversal. (Rodriguez v. Menjivar (2015)
243 Cal. App. 4th 816, 820.) “The DVPA’s ‘protective purpose is
broad both in its stated intent and its breadth of persons
protected.’ ” (N.T., supra, at p. 602.) It includes both physical




                                   14
abuse “as well as acts that ‘destroy[ ] the mental or emotional
calm of the other party.’ ” (Rodriguez, supra, at p. 820.)
       Section 6203 incorporates harassment and disturbing
the peace into the definition of domestic violence. (§ 6203,
subd. (a)(4) [incorporating section 6320].) As one court has
explained: “ ‘Violence,’ as that word is commonly defined, is not a
prerequisite for obtaining a restraining order under the DVPA.
The dictionary definition of ‘violence’ is ‘the exertion of any
physical force so as to injure or abuse.’ (Webster’s 3d New
Internat. Dict. (1981) p. 2554.) The DVPA, however, defines
‘domestic violence’ as ‘abuse.’ (§ 6211.) ‘Abuse is not limited to
the actual infliction of physical injury or assault.’ (§ 6203,
subd. (b).) For purposes of the DVPA, ‘abuse’ means, inter alia,
‘[t]o engage in any behavior that has been or could be enjoined
pursuant to Section 6320.’ (§ 6203, subd. (a)(4).) Section 6320,
subdivision (a) permits the court to enjoin a party from
‘harassing . . . or disturbing the peace of the other party . . . .’ ”
(Phillips v. Campbell, supra, 2 Cal.App.5th at p. 852; N.T. v. H.T.
(2019) 34 Cal. App. 5th 595, 603; In re Marriage of Nadkarni,
supra, 173 Cal.App.4th at p.1494; Conness v. Satram, supra,
122 Cal.App.4th at pp. 201–202.)
       “ ‘[T]he plain meaning of the phrase “disturbing the peace
of the other party” in section 6320 may be properly understood as
conduct that destroys the mental or emotional calm of the other
party.’ ” (N.T. v. H.T., supra, 34 Cal.App.5th at p. 602; see also
In re Marriage of Nadkarni, supra, 173 Cal.App.4th at p. 1497.)
No reasonable argument could be made that Faghihi did not
disturb Salarkia’s peace when he fabricated a story to have a
restraining order issued protecting Faghihi, which in turn caused
Salarkia’s arrest, forced her to move out of the family home, and




                                     15
prevented her from seeing her children. (Cf. Parisi v. Mazzaferro,
supra, 5 Cal.App.5th at pp. 1219, 1225, 1228 [unfounded attempt
to obtain a restraining order supports a civil harassment
restraining order.]) Without explanation, Faghihi completely
ignores section 6320 in arguing that the family court applied the
incorrect legal standard in granting Salarkia request for a
permanent restraining order.

      3.    Faghihi demonstrates no prejudice from the
            alleged application of the wrong standard
      On appeal, it is the appellant’s responsibility affirmatively
to demonstrate prejudicial error. (Denham v. Superior Court
(1970) 2 Cal. 3d 557, 564.) “ ‘This is not only a general principle of
appellate practice but an ingredient of the constitutional doctrine
of reversible error.’ ” (Ibid; see also Jameson v. Desta (2018)
5 Cal. 5th 594, 609.) Even if arguendo the family court erred in
concluding that Faghihi perpetuated the abuse by fabricating
evidence leading to Salarkia’s arrest, ouster from her home and
separation from her children, Faghihi demonstrates no prejudice.
As detailed above, the record overwhelmingly supported granting
Salarkia’s request for a permanent restraining order.




                                    16
                          DISPOSITION
       The domestic violence restraining order protecting Salarkia
is affirmed. The denial of a domestic violence restraining order
protecting Faghihi is affirmed. Costs are awarded to Salarkia.
       NOT TO BE PUBLISHED.


                                          BENDIX, Acting P. J.

We concur:



             CHANEY, J.



             SINANIAN, J.*




      * Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                  17